Citation Nr: 1605406	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-42 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the claim is now with the RO in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have a current disability of the back.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met. 38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in a June 2013 letter. 

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015). 

The Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.A.  Duty to Assist:  Service Treatment Records

The RO attempted to obtain records of the Veteran's military service.  Particularly, the RO sent letters to the Veteran in January 2011 and June 2013 to obtain service treatment records (STRs).  The Veteran responded in a July 2013 letter without attaching any accompanying records.  The RO also requested the STRs from the National Personnel Records Center (NPRC) in January 2011, resulting in a notification during the same month that the Veteran's STRs were destroyed in a fire. Based on these actions the Board concludes that relevant STRs either do not exist or further efforts to obtain such records would be futile. See 38 U.S.C.A. § 5103A(c)  

In cases where a veteran's STRs have been lost or destroyed while in the possession of a Federal department or agency, VA has a heightened duty to assist the claimants in developing their claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005). This includes informing the claimant that he or she may provide alternative evidence to support the claim. Id. at 370. (citing Dixon v. Derwinski, 3 Vet. App. 261 (1992)).

The Veteran was made aware of the possibility of his military records being destroyed in the June 2013 letter, and the RO provided the Veteran with a comprehensive list of evidence that the Veteran could provide in lieu of those records.  In that same letter, the RO enclosed the NA Form 13055 Request for Information Needed to Reconstruct Medical Data for the Veteran to complete and return in order to further develop the Veteran's claim.  These actions are consistent with the Court's guidance in Dixon and Washington.

As mentioned above, in a case such as this, where it appears that the Veteran's service treatment records were destroyed in the 1973 fire at the NPRC, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not mean that there is a lower legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).  The following analysis has been undertaken with this heightened duty in mind.

I.B.  Duty to Assist:  No Medical Examination Warranted

Next, VA did not provide an examination with regard to the Veteran's claim of entitlement to service connection for a back disability.  The Board concludes that VA has no duty to provide an examination for this claim.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c) (4). 

In this case, there is no competent evidence to suggest the Veteran has had a back disability during the course of the claim, or contemporary to the pendency of the claim and appeal.  Therefore, VA has no duty to provide an examination or obtain a medical opinion with regard to the claimed disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2015); Wells v. Principi, 327 F. 3d 1381 (Fed. Cir. 2002).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran filed a claim for service connection for a back disability in August 2012.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability.  In the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if a disability is diagnosed at the time a claim is filed or at any time during or contemporary to the pendency of the appeal.  Service connection may be established even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In this case, the Board finds that the record does not contain a competent lay or medical diagnosis for a back disability.  The record also does not contain evidence showing persistent or recurrent symptoms related to any back disability.  Further, the preponderance of evidence is against a finding that the Veteran has had a back disability at any time since or contemporary to the receipt of the claim of entitlement for service connection in August 2012.  Therefore, the appeal must be denied.

A thorough review of the Veteran's VA treatment records shows the Veteran has received treatment for various disabilities prior to and during his claim and appeal period.  However, no complaints regarding back symptoms are documented in the VA treatment records.  Indeed, as mentioned above, there is no medical evidence of record to suggest the Veteran currently has a back disability.

The Board is cognizant of the Veteran's implicit claim that he has a back disability and his sister's December 2013 buddy statement regarding symptoms of back pain.  To the extent these statements purport to diagnose the Veteran with a back condition, the Board finds them not competent evidence.  

In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In this case, the Veteran and his sister have not demonstrated they are competent to render a diagnosis of an underlying back disability.  Such a diagnosis goes beyond mere observation, and it requires medical training and knowledge.  Neither the Veteran nor his sister has demonstrated having such knowledge.  Therefore, the Board finds that the lay statements that purport to diagnose the Veteran with a back disability to not be competent evidence of a back disability.  

The Board does acknowledge, however, that the Veteran is competent, as a lay person, to report identifiable symptoms such as back pain.  However, whether such complaints are indicative of an acute or chronic disability is the type of issue that requires competent medical evidence.  This is consistent with the fact the Court has previously held that pain, alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, appeal dismissed in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Dismissing challenge to the issue whether pain, alone, can be considered a disability).  The Board is cognizant of the holding in Joyner v. McDonald, 766 F.3d 1393 (Fed. Cir. 2014), where the Federal Circuit found the Court "erred in concluding that pain cannot evidence a qualifying chronic disability under § 1117." However, that case only explicitly applies to circumstances in which 38 U.S.C.A. § 1117, and its implementing regulations of 38 C.F.R. § 3.317, are applicable.  Under these statutory and regulatory provisions, a claimant who served in the Southwest Asia theater of operations during the Persian Gulf War may be service connected for an undiagnosed illness manifested by pain.  The Veteran did not have service in the Southwest Asia theater of operations during the Persian Gulf War.  As such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable to this case.

Therefore, in the absence of evidence of a current back disability, the Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


